 PLUMBERS,LOCAL NO. 155Plumbers, Steamfitters&Pipefitters Local No. 155andThe Kroger Co.Case 26-CC-232March 4, 1974SUPPLEMENTAL DECISION ANDAMENDED ORDERBy MEMBERSFANNING, JENKINS, ANDKENNEDYOn March 15. 1972. the National Labor RelationsBoard issued its Decision and Order' in thisproceeding. The Board, like the Administrative LawJudge,2 found that the Respondent had violatedSection 8(b)(4)(ii)(B) of the National Labor Rela-tions Act, as amended, by picketing at the entrancesto the shopping center where one of the supermarketsoperated by The Kroger Company is located.Further, in agreement with the Administrative LawJudge, the Board majority3 found that Respondent'spicketing did not violate Section 8(b)(4)(i)(B) orSection 8(b)(4)(i) and (ii)(A) of the Act, and thatRespondent's handbilling that accompanied thepicketing was separable from such picketing so as tobe protected by the terms of the publicity proviso toSection 8(b)(4).Thereafter, onMay 2, 1973, the United StatesCourt of Appeals for the Sixth Circuit issued itsopinion 4 enforcing that part of the Board's Orderfinding that the Respondent's picketing had violatedSection 8(b)(4)(i.i)(B) of the Act. The court also heldthatRespondent's picketing and handbilling wereviolativeofSection8(b)(4)(i)(B)and Section8(b)(4)(i) and (ii)(A) of the Act. Accordingly, thecourt remanded the case to the Board for modifica-tion of the Board's Order to provide, as alleged in thecomplaint, that Respondent's picketing and handbill-ing violated Section 8(b)(4)(i),(ii)(A) and (B) of theAct.We have accepted the court's remand, and acceptthe court's findings of fact and conclusions of law asthe law of the case. Therefore, we find that theRespondent's picketing and handbilling were viola-tive of Section 8(b)(4)(i),(ii)(A) and (B) of the Actand we shall modify our Order accordingly.AMENDED ORDERIn accord with the remand by the United StatesCourt of Appeals for the Sixth Circuit, we herebysubstitute the following for our original Orderherein:Pursuant to Section 10(c) of the National LaborRelationsAct as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, as341modified below, and hereby orders that the Respon-dent, Plumbers. Steamfitters & Pipefitters Local No.155, Little Rock, Arkansas, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended order, as so modified:1.Designate existing paragraph I as subpara-graph 1(a) and add the following:"(b) Cease and desist from inducing or encourag-ing any individual employed by The Kroger Co., orany other person engaged in commerce, to engage ina strike or a refusal during his employment to use,manufacture, transport, or otherwise work on anygoods,materials,or articles, or to perform anyservices,where an object thereof is to force TheKroger Co. to cease doing business with Metropoli-tanTrustCompany and/or to force or requireMetropolitan Trust Company to cease doing busi-nesswithRock Steel Building Co. or any otherperson engaged in commerce."(c) Cease and desist from picketing and simulta-neously handbilling The Kroger Co., or any otherperson engaged in commerce, where an objectthereof is to force The Kroger Co. to cease doingbusiness with Metropolitan Trust Company and/orfor the purpose of obtaining an agreement from TheKroger Co. which is prohibited by Section 8(e) of theAct."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.'I95NLRB900.2The title of "Trial Examiner" was changed to "Administrative LawJudge"effective August 19, 1972.3Member Kennedy dissenting.4The Kroger Co.v. N.L R.B,477F.2d 1104APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten, coerce, or restrain TheKroger Co., or any other person engaged incommerce, where an object thereof is to force orrequire The Kroger Co. to cease doing businesswith the Metropolitan Trust Company and/or toforce or require the Metropolitan Trust Companyto cease doing business with Rock Steel BuildingCo. or any other person engaged in commerce.WE WILL NOT induce or encourage any individ-ual employed by The Kroger Co., or any otherperson engaged in commerce, to join in a strike ora refusal during his employment to use, transport,or otherwise work on any goods, materials, orarticles or to perform any services in order toforce The Kroger Co. to stop doing business with209 NLRB No. 63 342DECISIONS OF NATIONALLABOR RELATIONS BOARDMetropolitan Trust Company and/or to force orrequireMetropolitan Trust Company to ceasedoing business with Rock Steel Building Co. orany other person engaged in commerce.WE WILL NOT simultaneously picket andhandbill The Kroger Co.,or any other personengaged in commerce,in order to force TheKroger Co.to stop doing business with Metropol-itan Trust Company and/or for the purpose ofobtaining an agreement from The Kroger Co.prohibited by Section 8(e) of the National LaborRelations Act.DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced,or-covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office,Room 746,CliffordDavis FederalBuilding,167 North Main Street,Memphis,Tennes-see 38103,Telephone 901-534-3161.PLUMBERS,STEAMFITTERS,AND PIPEFITTERS LOCALNo. 155(Labor Organization)